DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in view of the drawing amendments, see pages 3 and 10-11 of the Remarks, filed December 29, 2020, with respect to the drawing objections have been fully considered and are persuasive.  The objections of the drawings has been withdrawn. 
Applicant’s arguments in view of the specification amendments, see page 11 of the Remarks, filed December 29, 2020, with respect to the specification objections have been fully considered and are persuasive.  The objections of the specification has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 11 of the Remarks, filed December 29, 2020, with respect to the claim objection of claim 14 have been fully considered and are persuasive.  The claim objection of claim 14 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 12 of the Remarks, filed December 29, 2020, with respect to the 35 U.S.C. 112 (b) rejections of claims 12-13 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejections of claims 12-13 has been withdrawn. 

Applicant's arguments in view of independent claim 1 and its dependents seen on pages 13-18 of the Remarks, filed December 29, 2020, have been fully considered but they are not persuasive. 
In regards to the Aplicant’s argument that the principal of operation of Hill changes because of adding the additional steps to the primary reference Hill, the Examiner respectfully disagrees. Heimbrodt, the secondary reference, taught the additional limitations of determining a filling stop of the 
Additionally, in regards to the predetermined shut-off filling level seen in the claim 1 and on page 18 of the Remarks, the maximum capacity of Hill under broadest reasonable interpretation would be considered the same to a person having ordinary skill in the art. In Heimbrodt also teaches that the topping-off of the tank and that the check valve can be closed once the maximum fullness level is attained (Column 6, Lines 61-67 to Column 7, Lines 1-10) where through the combination the tank of Hill that it may not overfill. The controller of Heimbrodt controls the components of the filling system for the method as the controller of Hill controls the component of the filling system for the method. Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would realize that the controller of Hill could handle the steps taught by Heimbrodt as both steps are done through controllers. 
Also, in step c of claim 1 includes the claim language “if” which is a contingent clause where the steps of d and e are not performed unless the limitation is met in step c where it must be determined if the filling level of the operating fluid container has reached or exceeded a predetermined shut-off filling level. See MPEP 2111.04. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant's arguments in view of independent claim 6 and its dependents seen on page 19 of the Remarks, filed December 29, 2020, have been fully considered but they are not persuasive. 

Heimbrodt discloses in Figure 1 that the electrically actuable outlet valve (18, Figure 1 and Column 4, Lines 24-25) is at the lower end of the filler pipe near the tank as stated by the Applicant on page 19. While the rejection may not have been as clear, Benjey taught that the operating fluid container (10, Figure 1) has an outlet valve (24, Figure 1) seen in the claims submitted December 29, 2020 as Heimbrodt does not show the electrically actuable outlet valve in the operating fluid container.
In response to applicant's argument that the Benjey reference undermines having a second vale in the container, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Objections
Claim 17 is objected to because of the following informalities:  
Line 4, “are electrically actuable” should be –is electrically actuable--
Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (WO 2016116348 A1) in view of Heimbrodt (US 6289947 B1).
Hill teaches a vapor recovery system that has:
A method for controlling a filling process of an operating fluid container (60, Figure 1A), which can be filled via a filler pipe (Figure 1A, the operating fluid container (60) has a filler pipe), wherein the operating fluid container (60, Figure 1A) has a venting valve (10, Figure 1A), which is electrically actuable (Page 9, Lines 13-21, the controller controls the actuator which causes the venting valve to move in various positions) between an open position (Page 9, Lines 5-7), in which the operating fluid container is fluidically connected to atmosphere (Page 9, Lines 2-3, the venting valve (10) is between the vapor outlet and atmosphere (90) through canister (80)), at least indirectly, by the venting valve (10, Figure 1A), and a closed position (Page 9, Lines 5-7), in which the operating fluid container is fluidically separated from the atmosphere by the venting valve (Page 9, Lines 2-3, the venting valve (10) is between the vapor outlet and atmosphere (90) through canister (80)), comprising: 
a) moving the venting valve into its open position (Page 14, Lines 21-23); 
b) determining a filling level of the operating fluid container (Page 14, Lines 23-29, the controller has a maximum threshold of fuel level in the tank); 
c) reducing a venting volume flow through the venting valve (10, Figure 1) if the filling level of the operating fluid container has reached or exceeded a predetermined shut-off filling level (Page 15, Lines 5-11, the venting valve can gradually close which reduces the flow through the valve).
	Hill does not disclose:
A method for controlling a filling process of an operating fluid container, which is fillable by a filling device via a filler pipe opening out into the operating fluid container; and

e) moving the venting valve into its closed position after a predetermined time period after determining the filling stop.
	Heimbrodt teaches a fuel tank system that has:
A method for controlling a filling process of an operating fluid container (2, Figure 1), which is fillable by a filling device (21, Figure 1) via a filler pipe (3, Figure 1) opening out into the operating fluid container (2, Figure 1); and
d) determining a filling stop (Column 6, Lines 50-52, the flow sensor (53) determines if there is fuel flow) of the filling device (21, Figure 1); and 
e) moving the venting valve (12, Figure 1, the check valve is the venting valve) into its closed position after a predetermined time period after determining the filling stop (Column 6, Lines 50-52).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hill to include an operating fluid container which can be filled via a filler pipe opening out into the operating fluid container by a filling device, determining a filling stop of the filling device, and moving the venting valve into its closed position after a predetermined time period after determining the filling stop as taught by Heimbrodt with the motivation to vent the fuel tank to prevent the tank from becoming over pressurized.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Heimbrodt in further view of Atwood (US 2005/0279406 A1).
Hill discloses:
	A venting valve that can be actuated between its open and its closed.
Hill and Heimbrodt do not teach:
Wherein the venting volume flow is changed by intermittently actuating the valve between its open and its closed position.
	Atwood teaches that has:
Wherein the venting volume flow is changed by intermittently actuating the valve between its open and its closed position (Paragraph [0033]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hill and Heimbrodt to include wherein the venting volume flow is changed by intermittently actuating the valve between its open and its closed position as taught by Atwood with the motivation to have variable size and flow rates through the venting orifice and to allow fuel vapors to leave the tank of the vehicle. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Heimbrodt in further view Washeleski (US 2003/0221675 A1).
Hill discloses:
	A venting valve (10, Figure 1A).
Hill does not disclose:
 f) determining a further filling stop of the filling device;
 g) setting a venting volume flow through the venting valve when the further filling stop is determined; and 
h) moving the venting valve into its closed position after a predetermined second time period after determining the filling stop.
	Heimbrodt teaches:

h) moving the venting valve (12, Figure 1) into its closed position after a predetermined second time period after determining the filling stop (Column 7, Lines 1-5).
	Hill and Heimbrodt go not teach:
g) setting a venting volume flow through the venting valve when the further filling stop is determined.
Washeleski teaches a fuel management system that has:
g) setting a venting volume flow through the venting valve (Paragraph [0069]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Hill and Heimbrodt to include setting a venting volume flow through the venting valve as taught by Washeleski with the motivation to reduce the pressure within the tank. It also would have been obvious to a person having ordinary skill in the art that the control module of Heimbrodt is capable of setting a venting volume flow through the valve as seen in Washeleski.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Heimbrodt in view of Hill in further view of Benjey (US 5590697 A).
Heimbrodt discloses a fuel tank system that has:
A method for controlling a filling process of an operating fluid container (2, Figure 1) which is fillable by a filling device (21, Figure 1) via a filler pipe (3, Figure 1) opening out into the operating fluid container, wherein there is arranged in the filler pipe (3, Figure 1) is an electrically actuable outlet valve (18, Figure 1), which is electrically actuable (Column 4, Lines 24-25) between an open position (Figure 2, the outlet valve is open), in which the filler pipe is 
a) moving the outlet valve into its open position (Figure 2, the outlet valve is in the open position); 
c) cyclically opening of the outlet valve fluidically connecting the filler pipe (3, Figure 1) to the interior space (Figure 1, the interior space is the interior space of the tank (2)) in the operating fluid container (2, Figure 1) if the filling level of the operating fluid container has reached or exceeded a predetermined shut-off filling level (Column 6, Lines 39-49); 
d) determining a filling stop of the filling device (Column 6, Lines 50-54, the flow sensor (53) stops indicating fuel); and 
e) moving the outlet valve into its closed position after a predetermined time period after determining the filling stop (Column 6, Lines 66-67 to Column 7, Lines 1-3).
	Heimbrodt does not disclose:
Wherein the operating fluid container has an electrically actuable outlet valve; 
b) determining a filling level of the operating fluid container; 
c) reducing an opening cross-sectional area of an opening of the outlet valve fluidically connecting the filler pipe to the interior space in the operating fluid container if the filling level of the operating fluid container has reached or exceeded a predetermined shut-off filling level.
	Hill teaches a vapor recovery system that has:
		Reducing the cross-sectional area of the opening of a valve (Page 9, Lines 5-11); and
b) determining a filling level of the operating fluid container (Page 14, Lines 23-29, the controller has a maximum threshold of fuel level in the tank); 

Heimbrodt and Hill do not teach:
Wherein there is arranged in the operating fluid container an electrically actuable outlet valve.
	Benjey teaches an onboard vapor recovery system that has:
Wherein the operating fluid container (10, Figure 1) has an outlet valve (24, Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Heimbrodt and Hill to include wherein there is arranged in the operating fluid container an outlet valve as taught by Benjey with the motivation to prevent fluid flow towards the opening of the filler neck from the tank.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Heimbrodt in further view DeBatstos (US 2011/0166765 A1).
Regarding Claim 14:
Hill discloses a vapor recovery system that has:
at least one operating fluid container (60, Figure 1A), an interior space of the operating fluid container (60, Figure 1A); 

wherein the control device (50, Figure 1A) is configured to perform a method for controlling a filling process of the operating fluid container as claimed in claim 1 (See claim 1 rejection above).
	Hill does not disclose:
An interior space of the operating fluid container is fillable with an operating fluid via a filler pipe that opens out into the operating fluid container; 
at least one filling level sensor to determine a filling level of the operating fluid in the operating fluid container; and 
an electronic control device, which is coupled to the filling level sensor via a first data line to receive data, and which is coupled to the venting valve via a second data line to emit control signals.
	Heimbrodt teaches a fuel tank system that has:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hill to include an interior space of the operating fluid container is fillable with an operating fluid via a filler pipe that opens out into the operating fluid container as taught by Heimbrodt with the motivation to fuel the tank with fuel through the filler pipe.
Hill and Heimbrodt do not teach:
At least one filling level sensor to determine a filling level of the operating fluid in the operating fluid container; and 
an electronic control device, which is coupled to the filling level sensor via a first data line to receive data, and which is coupled to the venting valve via a second data line to emit control signals.
	DeBastos teaches a method and system for fuel vapor control that has:
At least one filling level sensor (122, Figure 2) to determine a filling level of the operating fluid in the operating fluid container (Paragraph [0032]); and 
an electronic control device (12, Figure 2), which is coupled to the filling level sensor (122, Figure 2) via a first data line to receive data (See Annotated Figure 2 below), and which is coupled to the venting valve (124, Figure 2, the fuel tank isolation valve is the venting valve) via a second data line to emit control signals.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hill and Heimbrodt to include at least one filling level sensor and an electronic control device coupled to the filling level sensor as well 
DeBastos, Figure 2
(Annotated by Examiner)

    PNG
    media_image1.png
    718
    945
    media_image1.png
    Greyscale


Regarding Claim 15:
The above-discussed combination of Hill, Heimbrodt, and DeBastos accounts for this subject matter where Hill discloses the venting valve (10, Figure 1A) is electrically adjustable (Page 9, Lines 13-21, the controller controls the actuator which causes the venting valve to .  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Heimbrodt in further view DeBastos and Hagen (US 2011/0284125 A1).
Hill discloses:
The venting valve (10, Figure 1A) is electrically adjustable (Page 9, Lines 13-21, the controller controls the actuator which causes the venting valve to move in various positions) continuously between its open and the closed position (Page 9, Lines 5-11).  
	Hill, Heimbrodt, and DeBastos do not teach:
		The venting valve is configured as a proportional valve. 
	Hagen teaches a tank venting device that has:
	A proportional valve in that can vary the cross-section of the pass-through of the recirculation line (Paragraph [0025]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hill, Heimbrodt and DeBastos to include a proportional valve as taught by Hagen with the motivation to allow for a certain amount of vapors to pass thorough based on the filling rate. It also would have been obvious to a person having ordinary skill in the art that the venting valve of Hill functions in the same manner as the proportional valve of Hagen where the venting valve of Hill can be called a proportional valve. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Heimbrodt in further view of DeBastos and Benjey.
Hill discloses:

Hill, Benjey, and DeBastos do not teach:
PRELIMINARY AMENDMENTPage 8 Filing Date: June 28, 2019KAT166 	The operating fluid container system also has an electrically actuable outlet valve, which are electrically actuable between an open position, in which the filler pipe is fluidically connected to the interior space in the operating fluid container, and a closed position, in which the filler pipe is fluidically separated from the interior space in the operating fluid container by the outlet valve; and 
the control device is configured to perform a method for controlling a filling process of the operating fluid container as claimed in claim 6.
	Heimbrodt teaches:
The operating fluid container system (2, Figure 1) also has an electrically actuable outlet valve (18, Figure 1), which are electrically actuable between an open position (Figure 2, the outlet valve is in the open position), in which the filler pipe (3, Figure 1) is fluidically connected to the interior space in the operating fluid container (2, Figure 1), and a closed position (Column 4, Lines 46-50), in which the filler pipe (3, Figure 1) is fluidically separated from the interior space in the operating fluid container (2, Figure 1) by the outlet valve (18, Figure 1); and 
the control device (56, Figure 1) is configured to perform a method for controlling a filling process of the operating fluid container as claimed in claim 6 (See claim 6 rejection above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hill, Benjey, and DeBastos to include an electrically actuable outlet valve that has open and closed positions as well as a control device that is designed to perform the operating fluid container as claimed in claim 6 as taught by . 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Heimbrodt in further view of Atwood and Dwars (GB 2246434 A).
Regarding Claim 4:
Hill discloses:
	A venting valve (10, Figure 1A).
Hill and Heimbrodt do not teach:
b1) determining a filling speed at which the operating fluid container is filled with the operating fluid; and
b2) determining a reduction of the venting volume flow by which the venting volume flow through the venting valve is reduced after reaching the shut-off filling level, as a function of the filling speed, wherein the reduction of the venting volume flow is falling as the filling speed increases.
	Atwood teaches:
b1) determining a filling speed at which the operating fluid container is filled with the operating fluid (Paragraph [0030]); and 
b2) determining a reduction of the venting volume flow by which the venting volume flow through the venting valve is reduced after reaching the shut-off filling level (Paragraph [0033], the venting valve can move into various intermediate positions to control the flow rate of the venting orifice), as a function of the filling speed (Paragraph [0030], the rate fuel is being added to the tank is used to determine when venting valve should be closed). 
Hill, Atwood, and Heimbrodt do not teach:

	Dwars teaches:
		Filling speed of the filling device increases (Page 4, Lines 6-13). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hill, Heimbrodt, and Atwood to include the filling speed increases as taught by Dwars with the motivation to control the filling rate of the filling nozzle. It also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that in Atwood the reduction of venting volume flow decreases as the tank is being filled will also occur when the filling speed increases as seen in Dwars.

Regarding Claim 13:
Hill discloses:
	An operating fluid container (60, Figure 1A).
Hill and Heimbrodt do not teach:
b1) determining a filling speed at which the operating fluid container is filled with the operating fluid; and 
b2) determining the predetermined shut-off filling level as a function of the filling speed, wherein the predetermined shut-off filling level is falling as the filling speed increases.
Atwood teaches:
b1) determining a filling speed at which the operating fluid container is filled with the operating fluid (Paragraph [0030]).
Hill, Atwood, and Heimbrodt do not teach:

	Dwars teaches an ullage volume sensor on a fuel nozzle that has:
b3) determining the predetermined shut-off filling level as a function of the filling speed (Page 4, Lines 6-13, the filling flowrate is determined based off of the filling level), wherein the predetermined shut-off filling level is falling as the filling speed increases (Page 4, Lines 6-13, the ullage sensor increases the tank filling flowrates until 90% of the measured volume is in the tank).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hill, Heimbrodt, and Atwood to include determining the predetermined shut-off filling level as a function of the filling speed, wherein the predetermined shut-off filling level is falling as the filling speed increases as taught by Dwars with the motivation to control the filling rate of the filling nozzle. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heimbrodt in view of Hill in further view of Benjey, Dwars, and Atwood.
Heimbrodt discloses:
	An outlet valve (18, Figure 1) and an operating fluid container (2, Figure 1).
Heimbrodt and Benjey do not teach:
b1) determining a filling speed at which the operating fluid container is filled with the operating fluid; and 
b2) determining a reduction of the opening cross-sectional area by which the opening cross-sectional area of the outlet valve is reduced after reaching the shut-off filling level, as a 
	Atwood teaches a vehicle fuel system that has:
b1) determining a filling speed at which the operating fluid container is filled with the operating fluid (Paragraphs [0025] and [0030]); and
b2) determining a reduction of the opening cross-sectional area by which the opening cross-sectional area of the valve is reduced after reaching the shut-off filling level (Paragraph [0033]), as a function of the filling speed (Paragraph [0030]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hill, Benjey, and Heimbrodt to include determining a filling speed at which the operating fluid container is filled with the operating fluid and determining a reduction of the opening cross-sectional area by which the opening cross-sectional area of the valve is reduced after reaching the shut-off filling level as taught by Atwood with the motivation to have variable size and flow rates through the venting orifice and to allow fuel vapors to leave the tank of the vehicle. 
Heimbrodt, Atwood, and Benjey do not teach:
b2) determining a reduction of the opening cross-sectional area by which the opening cross-sectional area of the outlet valve is reduced after reaching the shut-off filling level, as a function of the filling speed, wherein the reduction of the opening cross-sectional area is falling as the filling speed increases.
	Hill teaches:
Determining a reduction of the opening cross-sectional area by which the opening cross-sectional area of the valve is reduced after reaching the shut-off filling level (Page 14 Lines 20-32 and Page 15, Lines 6-11).
Heimbrodt, Atwood, Hill, and Benjey do not teach:
The filling speed increases.
	Dwars teaches an ullage volume sensor on a fuel nozzle that has:
		Filling speed of the filling device increases (Page 4, Lines 6-13). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hill, Heimbrodt, Benjey and Atwood to include the filling speed increases as taught by Dwars with the motivation to control the filling rate of the filling nozzle. It also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that in Heimbrodt the outlet valve can have various configurations (Column 4, Lines 24-27) where it could function similar to the venting valves of Hill and Atwood to adjust based on the filling speed as seen in Atwood and Dwars. 	

Allowable Subject Matter
Claims 2, 8-12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, further search and consideration will be used before the possible allowance of the application to ensure the claims are allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harris (US 5568828 A) teaches a fuel delivery control system that has an operating fluid container, an interior space, a filler neck, an outlet valve, and a vapor valve.

Hill 2 (US 7882824 B2) teaches a method for recovering vapor during an onboard refueling operation that has an operating fluid container, an interior space, a filler neck, a fuel level sensor, an electronic control unit, and a vapor valve that can selectively open and close.
Hill 3 (US 2009/0150041 A1) teaches a refueling system that has an operating fluid container, an interior space, a filler neck, a fuel level sensor, an electronic control unit, and a vapor valve connected to atmosphere.
Rogers (GB 22722894 A) teaches an anti-trickle filling arrangement for a fuel tank that has an operating fluid container, an interior space, a filler neck, and a vapor valve connected to atmosphere.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A SHRIEVES/
Examiner, Art Unit 3753                                                                                                                                                                                                        

/Timothy P. Kelly/Primary Examiner, Art Unit 3753